                  Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 1 of 17


AO 106 (Rev. 04/10) Application fora Search Warrant

                                                                                                                           FILED
                                       UNITED STATES DISTRICT COURT                                                  U.S, District Court
                                                                                                                     District of Kansas
                                                                        for the
                                                                 District of Kansas                                     Novfo201a
              In the Matter of the Search of                                                                                    urt
          (Briefly describe the property to be searched
           or identifj: the person by name and address)
                                                                           ~)         Case No.
                                                                                                              ..,.....,_ _-+-+-Deputy Clerk

         Cellular Telephone assigned call number
       (316) 651-7920 (TARGET TELEPHONE #4)                                ~
                                                                           )
                                                                                              l~ -~lq1--6JCB
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identif)' the person or describe the
prm;erl};. (Q be, searched and give its location):
  ::;-ee t--.nacnment A.


located in the                                       District of ______________K_a_n_~~~------ , there is now concealed (identifj• the
person or describe the prope1·ty to be sei:::ed):
  See Attachment B.


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 r/ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                            Offense Description
       21 U.S.C. § 841                                Drug Trafficking
       21 u.s.c. § 843                                Use of a communication facility to facilitate a drug trafficking crime.
       See Affidavit for additional.
           The application is based on these facts:
        See attached, Affidavit.

           ii Continued on the attached sheet.
           ii Delayed notice of 30 days (give exact ending date if more than 30 days: - - - - - ) is requested
                under 18 U.S. C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                             Thomas Krausch, TFO DEA
                                                                                                  Printed name and title

Sworn to before me and ~ed in my presence.


Date:~ ~, l6                                                                                        Judge's signature

City and state: Wichita, KS                                                _____ Gwynne E. Birzer, U.S. Magistrate Judge
                              ----------
                                                                                                  Prin;ed name and title
        Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 2 of 17




                    IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS

IN THE MATTER OF THE APPLICATION OF                      )
THE UNITED STATES FOR AUTHORIZATION                      )
TO OBTAIN LOCATION DATA CONCERNING                       )
AN AT&T CELLULAR TELEPHONE                               )
WITHASSIGNED CALL NUMBER                                 )
(316) 651-7920 AND IMSI 310410922636708,                 )
(TARGET TELEPHONE #4)                                    )


                    AFFIDAVIT IN SUPPORT OF APPLICATION

     I, Thomas Krausch, having been duly swom, state the following:

1.      I am currently assigned to the Drug Enforcement Administration (DEA) Wichita

Resident Office. Before my assignment with the DEA as a Task Force Officer I was

assigned to the Special Investigations Undercover/Narcotics Section, Robbery

Investigations, and the Exploited and Missing Child Unit. I have been employed with the

Wichita Police Department (WPD) since March 1990. During that time I have

investigated numerous narcotics cases.

2.      While assigned with the DEA, and previously as a police officer with the WPD, I

have participated in numerous drug investigations, involving the unlawful manufacture of

controlled substances, possession of controlled substances with the intent to distribute,

distribution of controlled substances (including cocaine, marijuana and

methamphetamine) and conspiracies associated with criminal drug trafficking offenses, in

violation of Title 21, United States Code, Section 841(a)(l) Possession with Intent to

Distribute and Distribution of Controlled Substances; Section 843(b) Unlawful use of a

Communication Device to Commit or Facilitate the Commission of Drug Trafficking
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 3 of 17




Offenses; Section 846 Conspiracy or Attempt to Commit Drug Trafficking Offenses;

Sections 952 and 960 Importation of Controlled Substances; and Title 18, United States

Code 1956 & 1957, money laundering. In connection with my official DEA duties, I

investigate criminal violations of the Controlled Substances Act.

3.     My training and experience has involved, among other things, (a) the debriefing of

defendants, witnesses, and informants, as well as others who have knowledge of the

distribution and transportation of controlled substances and of the laundering and

concealment of proceeds of drug trafficking; (b) surveillance; ( c) execution of search

warrants; (d) the arrest of drug traffickers, and (e) handling of cooperating sources and

other sources of information.

4.     Based on my training and experience as a DEA TFO and officer with the WPD, I

have become familiar with the manner in which drug traffickers conduct their drug

related businesses, including the methods employed by drug dealers to import and

distribute drugs, and their use of coded language to refer to drugs, drug proceeds, and

other aspects of drug trafficking. I have received training for the investigation of drug

offenses and have been personally involved in several drug trafficking investigations.

Through these investigations, my training, experience, and conversations vvith

experienced agents, other drug investigators and law enforcement personnel, I have

become familiar with the methods employed by drug traffickers in general, including the

use of wireless communications technology such as cellular telephones, counter

surveillance, and the use of false or fictitious identities and coded communications in an

attempt to avoid detection by law enforcement and to circumvent drug investigations.



                                             2
       Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 4 of 17




5.     I am an investigator or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the

United States who is empowered by law to conduct investigations of and to make arrests

for offenses enumerated in Section 2516 of Title 18, United States Code.

6.    The Drug Enforcement Administration ("DEA") is conducting a criminal

investigation of the CASTRO Drug Trafficking Organization (DTO), Felipe CASTRO,

Brittany GORANS, Saoly SOUVANNAKIL Y and other, as yet unknown, individuals in

connection with possible violations of Title 21, United States Code, Section 846 -

conspiracy to distribute controlled substances; Section 843(b) - use of communication

facilities in drug trafficking; Title 18, United States Code, Section 1952 - interstate travel

in aid of racketeering activity; and title 18, United States Code, Sections 1956 and 1957 -

money laundering. I submit this affidavit in support of an application for a search

warrant pursuant to Title 18 U.S.C. 2703(c)(l)(A) and Rule 41, directing VERIZON and

AT&T to assist agents of the DEA by providing all infonnation, facilities, and technical

assistance needed to ascertain the physical location of the cellular telephone assigned call

number:

            A. (316) 651-7920, bearing IMSI 310410922636708, utilized by
            FELIPE CASTRO with service provided to the cellular telephone by
            AT&T (hereafter referred to as TARGET TELEPHONE #4).


7.    The information requested includes, but is not limited to, E-9 Phase II data or other

precise location information concerning the TARGET TELEPHONE (hereafter referred




                                              3
       Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 5 of 17




to as the "Requested Information") 1 for a period of thirty (30) days.



                                     PROBABLE CAUSE

8.    I have personally participated in the investigation set forth below. I am familiar

with the facts and circumstances of the investigation through my personal participation;

from discussions with other agents of the DEA and other law enforcement; from my

discussions with witnesses involved in the investigation; and from my review of records

and reports relating to the investigation. Unless otherwise noted, wherever in this

Affidavit I assert that a statement was made, the information was provided by another

DEA agent, law enforcement officer or witness who may have had either direct or

hearsay knowledge of that statement and to whom I or others have spoken or whose

reports I have read and reviewed. Such statements are among many statements made by

others and are stated in substance and in part unless otherwise indicated. Because this

affidavit is being submitted for the limited purpose of securing an order authorizing the

acquisition of the requested infonnation, I have not included details of every aspect of

this investigation. Facts not set forth herein are not being relied on in reaching my

conclusion that the requested order should be issued. In addition, I am not requesting that



        1
         Such information shall, where other information is unavailable, include records reflecting
the tower and antenna face ("cell site") used by the TARGET TELEPHONE at the start and end
of any call. In requesting cell site infonnation, the government does not concede that such cell
site records - routinely retained by wireless carriers as business records - may only be obtained via
a warrant issued on probable cause. See In re Application, 460 F. Supp. 2d 448 (S.D.N.Y. 2006)
(authorizing prospective acquisition of cell site records under combined authority of 18 U.S.C.
2703(d) & 3121 et seq.).




                                                 4
       Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 6 of 17




this Court rely on any facts not set forth herein in reviewing this application.

9.    Probable cause exists to believe that the requested infonnation will lead to

evidence of offenses involving the violation of Title 21, United States Code, Section 846

- conspiracy to distribute controlled substances; Section 843(b)     use of communication

facilities in drug trafficking; Title 18, United States Code, Section 1952 - interstate travel

in aid of racketeering activity; and Title 18, United States Code Sections 1956 and 1957 -

money laundering (hereafter referred to as the "TARGET OFFENSES"), as well as the

identification of individuals who are engaged in the commission of these offenses.

10.    During the month of January 2018, agents from the DEA Wichita Resident Office

(WRO) received information from a DEA Confidential Source (CS) providing information

to agents related to a Felipe CASTRO, a poly-drug source of supply and distributor for

cocaine, prescription pills, and marijuana in Wichita, Kansas.           Through a mutual

acquaintance, the CS provided infonnation that CASTRO supplies the aforementioned

drugs to an associate who then sells them to employees at a Wichita area business. The CS

has provided agents with accurate and corroborated information regarding the poly-drug

trafficking activities of CASTRO conducting his drug trafficking activities in Wichita,

Kansas and surrounding counties and leading WRO agents to initiate an investigation into

CASTRO and his drug dealing activities.

11.    During January 2018, the CS was put in contact with CASTRO through a mutual

acquaintance. The CS was in communication with CASTRO via TARGET Telephone

#4 and later the CS met with CASTRO during an introductory meeting during which the

CS and CASTRO discussed future purchases of cocaine by the CS with CASTRO



                                              5
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 7 of 17




explaining to the CS that he does not nom1ally sell less than 4 oz. of cocaine at a time,

adding that he, CASTRO typically does not make money on his product unless he is

distributing 1;4 kilograms of cocaine at a time.. On or about January 20, 2018, the CS

provided agents with further information related to CASTRO's drug distribution activities

which also included another cell phone number of 316-779-3084. Through indices checks,

agents were able to corroborate information and verify TARGET TELEPHONE #4, and

phone 316-779-3084, as being the numbers utilized by CASTRO.

12.   On or about January 30, 2018, the CS communicated with CASTRO and later the

same day met with CASTRO during which CASTRO sold the CS 2 oz. of cocaine for

$2,600 during a meeting observed and monitored by agents in which drug activities were

discussed and took place amongst the two.      Prior to the meeting, the CS contacted/

communicated with CASTRO on cell phone 316-779-3084.

13.   On or about February 13, 2018, the CS again communicated with CASTRO and

later met with CASTRO the same day during which CS again purchased 2 oz. of cocaine

from CASTRO for $2,600, during a meeting observed and monitored by agents in which

drug activities were discussed and took place amongst the two. Prior to the meeting, the

CS contacted/communicated with CASTRO via cell phone 316-779-3084.

14.   On or about May 10, 2018, CASTRO ceased using cell phone number 316-779-

3084. He began using cell phone number 316-648-5679. The CS informed investigators

that CASTRO contacted the CS with this new cell phone number and instructed the CS to

contact CASTRO on the new number if the CS needed to do something. The CS clarified




                                           6
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 8 of 17




that CASTRO was letting the CS know that if the CS was in need of more cocaine to

contact CASTRO on the new cell phone number.

15.   On or about June 21, 2018, the CS communicated with CASTRO utilizing cell

phone number 316-648-5679. The CS met with CASTRO later the same day. During this

meeting, the CS purchased two (2) ounces of cocaine from CASTRO for $2,400. This

meeting was observed and monitored by agents during which drug activities were

discussed and took place between the CS and CASTRO.

16.   On or about July 24, 2018, CASTRO ceased using cell phone number 316-648-

5679 in lieu of a new cell phone number 316-201-8330. CS informed investigators that

CASTRO contacted the CS with the new cell phone number, 316-201-8330, and instructed

the CS to contact CASTRO on the new number if the CS needed anything. The CS

clarified that CASTRO was letting the CS know that ifthe CS was in need of more cocaine

to contact CASTRO on the new cell phone number.

17.   On or about August 2, 2018, the CS had contacted CASTRO on cellphone number

316-201-8330. Later that day the CS met with CASTRO and purchased a Yi kilo of cocaine

for $8,800.00. This meeting was observed and monitored by agents during which drug

activities were discussed and took place between the CS and CASTRO.

18.   On or about August 20, 2018, CASTRO ceased using cell phone number 316-201-

8330 in lieu of new cell phone number 316-201-7677. The CS informed investigators that

CASTRO contacted the CS with this new cell phone number and instructed the CS to

contact CASTRO on it if the CS needed anything. The CS clarified that CASTRO was




                                          7
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 9 of 17




letting the CS know that if the CS was in need of more cocaine to contact CASTRO on the

new cell phone number.

19.    On or about August 21, 2018, the CS communicated with CASTRO utilizing 316-

201-7677. Later that day the CS met with CASTRO and purchased two (2) ounces of

cocaine for $2,500.00. This meeting was observed and monitored by agents during which

drug activities were discussed and took place between the CS and CASTRO.

20.   Over the course of the next several weeks CASTRO informed the CS that cocaine

was hard to come by and that any cocaine that CASTRO was getting was poor quality and

informed the CS to be patient, that CASTRO would let the CS know if he had anything

better then what he was getting.

21.   On or about September 17, 2018, CASTRO communicated with the CS via 316-

201-7677. CASTRO informed the CS that CASTRO was going to look at some cocaine

and would be in contact with the CS. Approximately one hour later on September 17, 2018,

CASTRO notified the CS it was good and that CASTRO had to pay an extra two thousand

dollars for the product then he normally pays. The CS and CASTRO arranged to meet then

following day.

22.   On September 18, 2018 at the direction of the WRO the CS met CASTRO and

purchased four ounces of cocaine for $4800.00. The CS was in contact with CASTRO

through 316-201-7677.

         a. During agents' investigation, the CS provided agents with the numbers used
            by the CS to contact CASTRO, and agents verified the following phone
            numbers for CASTRO:




                                           8
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 10 of 17




                  1.   CS provided phone TARGET TELEPHONE #4 as belonging to
                       CASTRO;

                 11.   CS provided phone number 316-779-3084 as belonging to CASTRO;

                iii. CS provided phone number 316-201-8330 as belonging to CASTRO;

                iv. CS provided phone number 316-201-7677 as belonging to CASTRO.

23.    Toll analysis has showed that TARGET TELEPHONE #4 has been in contact with

numbers belonging to criminal associates of CASTRO discovered by agents during their

investigation and utilized by the CS to communicate with CASTRO.

24.    Although TARGET TELEPHONE #4 was the initial phone used to communicate

with the CS, CASTRO has used several numbers since that time to conduct drug

transactions with the CS. Throughout the course of the investigation your Affiant has

conducted phone toll analysis and has issued numerous phone subpoenas to providers for

the phones associated to CASTRO.

25.    As a result of information obtained from the CS as well as other sources of

infonnation, it was believed that CASTRO is using numerous cellular devices to conduct

illegal activity. Based on that information your Affiant applied for and was granted a

search warrant signed by the Honorable Kenneth G. Gale, U.S. Magistrate Judge on

September 13, 2018 for the deployment of the cell site simulator to capture devices used

by Felipe CASTRO. The cell site simulator was administered during surveillance on

September 18, 2018 and as a result TARGET TELEPHONE #4 was identified as an

active cellular device and captured at multiple locations consistent with locations visited

by CASTRO. Although the deployment of the cell site simulator was successful in




                                            9
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 11 of 17




capturing the TARGET TELEPHONE#4, cell phone 316-201-7677 was not captured at

the time of deployment. Investigators with the DEA however, were in close vicinity to

CASTRO at the time the cell site simulator was being utilized.         During that time,

investigators in the presence of the CS observed that the CS had received a text message

from CASTRO from 316-201-7677 at the same time additional investigators observed

CASTRO getting into his BMW. It is of the opinion of investigators that CASTRO

somehow has cell phone number 316-201-7677 synced with his active On-Star account.

CASTRO through communication with the CS on 316-20 l-7677 met with the CS later

that day on September 18, 2018 and sold the CS the four ounces of cocaine as stated above

in paragraph 22.

26.    Investigators have conducted pre and post buy surveillance on CASTRO on several

occasions. During surveillance investigators have lost visual contact on CASTRO due to

high traffic volume as well as CASTRO'S driving habits. This has made it difficult for

investigators to identify possible locations used by CASTRO to facilitate his illegal

activity, as well as identify other co-conspirators acting with the CASTRO DTO.

27.    On October 15, 2018 investigators attempted to conduct surveillance on a subject

identified as a possible source of supply to CASTRO at a residence in the 1400 block of

N. Gow Street in Wichita Kansas. Two male subjects were observed at the rear of the

address near a couple vehicles.    As investigators were conducting surveillance, both

subjects got into a white Chevy pick-up truck and departed. The subjects conducted

counter surveillance on investigators driving directly to the location of one of the

investigators vehicles. The white Chevy pickup drove by one of the investigators vehicles



                                           10
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 12 of 17




very slowly attempting to see inside. The pickup then turned around and drove back by it

a second time before returning back to the residence.

28.    Through extensive phone toll analysis, investigators learned that the subject living

in the area of 1400 N. Gow Street had previously been arrested on a T-III investigation in

2009 for possession of cocaine and was sentenced to five years in prison. The CASTRO

DTO' s use of counter surveillance on investigators makes traditional means of surveillance

much more difficult to monitor CASTRO and his DTO members.

29.    Investigators had also deployed the use of a poll camera in the area ofCASTRO's

residence. The pole cam offered limited intelligence as to what, if any criminal activity

CASTRO was involved in due to the poor location of the camera placement. During the

time the pole cam was in place, investigators requested a maintenance inspection of the

camera due to lack of signal. During an inspection investigators learned that an unknown

individual had cut the power source to the camera. Further inspection of the pole camera

revealed that the camera had possibly been shot at by an unknown type weapon possibly a

BB gun. The pole cam was removed at the request of investigators.

30.    Through your Affiants years of training and experience, your Affiant knows it to be

a common practice by those involved in the distribution of illegal narcotics to utilize

several cellular telephones. It is also common for those involved in the distribution of

illegal narcotics to contact suppliers on one phone and customers on another. It is apparent

through phone toll analysis that CASTRO is utilizing TARGET TELEPHONE #4 and

316-201-7677in addition to those provided to the CS.




                                            11
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 13 of 17




31.    Your Affiant has probable cause to believe that infonnation provided to agents    by

the CS along with direct observations by agents is reliable. Information obtained from the

CS has been verified through investigative means. Your Affiant believes based upon the

aforementioned infonnation that CASTRO is currently using TARGET TELEPHONE

#4 and 316-201-7677 in the furtherance of drug trafficking crimes. Through debriefs and

interviews with sources of infom1ation and the CS it is known that CASTRO normally has more

than one cell phone in his possession while conducting drug transactions.

                              AUTHORIZATION REQUEST

32.    Based on information obtained from the investigation of Felipe CASTRO,

investigators believe that CASTRO is using his telephones to engage in illegal activities.

Specifically, your affiant has probable cause to believe that the TARGET

TELEPHONE #4 is being used to commit the TARGET OFFENSES.

33.    Based on the foregoing, there is probable cause to believe that the requested

information will lead to evidence regarding the activities described above. Investigators

are unable to conduct surveillance on CASTRO; the requested information is necessary

to determine the approximate location of CASTRO and his co-conspirators so that law

enforcement agents can conduct physical surveillance and properly identify CASTRO.

34.     WHEREFORE, pursuant to 18 U.S.C. Section 2703(c)(l)(A) and Rule 41, it is

requested that the Court issue a warrant and Order authorizing the acquisition of the

Requested Infonnation and directing AT&T, the service provider for TARGET

TELEPHONE #4, to initiate a signal to detennine the location or the information from

such programs as: Nextel Mobile Locator, Boost Mobile Loopt, Sprint/Nextel Findum



                                               12
      Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 14 of 17




Wireless, or a similar program which will establish the approximate location of the

TARGET TELEPHONE on the service provider's networks or with such other reference

points as may be reasonably available and at such intervals and times as directed by the

law enforcement agent serving the proposed order, and to furnish the technical assistance

necessary to accomplish the acquisition unobtrusively and with a minimum of interference

with such services as that provider accords the user(s) of the TARGET TELEPHONE,

for a period of thirty (30) days. Reasonable expenses incun·ed pursuant to this activity will

be processed for payment by the DEA.

35.   IT IS FURTHER REQUESTED that the Court authorize execution of the warrant at

any time of day or night, owing to the potential need to locate the TARGET

TELEPHONE outside of daytime hours.

36.    IT IS FURTHER REQUESTED that the warrant and this affidavit, as it reveals an

ongoing investigation, be sealed until further order of the Court in order to avoid premature

disclosure of the investigation, guard against fugitives, and better ensure the safety of

agents and others, except that working copies should be made available to the United States

Attorney's Office, the DEA, and any other law enforcement agency designated by the

United States Attorney's Office.

37. IT IS FURTHER REQUESTED that, pursuant to 18 U.S.C. 2705(a)(l)(A), the Court

authorize notice to be delayed for a period of30 days after the termination of the monitoring

period authorized by the warrant.




                                             13
     Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 15 of 17




Subscribed and sworn to before me on this   tJb~ay of November, 2018.

                                       Gwynne . B rz r
                                       United States Magistrate Judge
                                       District of Kansas




                                            14
   Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 16 of 17




                                   ATTACHMENT A

                                Property to Be Searched

1. The following target cellular telephone:


       a. A cellular telephone with number 316-651-7920 (TARGET TELEPHONE #4);
          issued by AT&T USA; subscribed to Maricella TELLEZ at billing address 1119 S
          Breckenridge Ct. Wichita, Kansas 67207 being used by Felipe CASTRO



2. Information about the location of the target cellular telephone that are within the

   possession, custody, or control of AT&T: including information about the location of the

   cellular telephone if they are subsequently assigned a different call number.
       Case 6:18-mj-06197-GEB Document 1 Filed 11/20/18 Page 17 of 17




                                       ATTACHMENT B

                                 Particular Things to be Seized

       All infonnation about the location of the Target Cell Phone described in Attachment A for

a period of thirty days, during all times of day and night. "Infonnation about the location of the

Target Cell Phone" includes all available E-911 Phase II data, OPS data, latitude-longitude data,

and other precise location information, as well as all data about which "cell towers" (i.e., ante1ma

towers covering specific geographic areas) and "sectors" (i.e., faces of the towers) received a radio

signal from the cellular telephone described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of AT&T, the phone carrier

is required to disclose the Location Infonnation to the government. In addition, AT&T must

furnish the government all information, facilities, and technical assistance necessary to accomplish

the collection of the Location Information unobtrusively and with a minimum of interference with

AT&T services, including by initiating a signal to determine the location of the Target Cell Phone

on AT&T network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall compensate AT&T for

reasonable expenses incuned in furnishing such facilities or assistance.

       This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b )(2).
